McKinstry, J.
The plaintiff, in the action Shain v. Robinett, could not require of the sheriff (defendant herein) to release the property by that officer attached *57therein, except upon payment of his keeper’s fees. (Stats. 1871-72, p. 778.) Shain did not pretend to direct the sheriff to release the attachment, except on the condition which the law attaches to every direction to release an attachment.
Eobinett would have acquired no right to demand possession of the property from the sheriff by virtue of his settlement with Shain, had that settlement not provided for the payment of the keeper’s fees. But it was part of the agreement of settlement that Eobinett should pay the sheriff’s fees. The sheriff may refuse to perform official work in advance unless his fees are paid, but (though he has not demanded them in advance), the statute continues his lien for keeper’s fees until they are paid.
Judgment and order affirmed.
Paterson, J., and Searls, C. J., concurred.
Hearing in Bank denied.